Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

The instant application having application No. 17/088,821 has a total of 16 claims pending in the application; there are 2 independent claim and 14 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 15/19/2020.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
1.	The specification fails provide antecedent basis for “write booster requests at a first time point” and “write booster requests at a second time point” recited in the claims.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
2.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-2 and 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
4.	The independent claim recites, in part, the limitations:
“the memory controller including a write booster controller configured to: receive one or more write booster requests from a host, perform a wear leveling operation of the first memory blocks if a difference in size between data stored in a memory block among the first memory blocks in response to the write booster requests at a first time point and data stored in the memory block among the first memory blocks in response to the write booster requests at a second time point after the first time point exceeds a predetermined value.” (Emphasis added).

The specification does not appear to describe/support the above limitations as claimed. The independent claim 28 recites similar limitations and rejected on the same ground of rejection. The dependent claims 1-2 and 21-34 are rejected at least by virtue of their dependency from their respected independent claims.

Response to Remarks
	Applicant arguments have been fully considered but they are not persuasive. Applicant has amended the independent claim 1 to recite, in part, the limitation:
“the memory controller including a write booster controller configured to: receive one or more write booster requests from a host, perform a wear leveling operation of the first memory blocks if a difference in size between data stored in a memory block among the first memory blocks in response to the write booster requests at a first time point and data stored in the memory block among the first memory blocks in response to the write booster requests at a second time point after the first time point exceeds a predetermined value.”

On the page 8 of the Remarks, Applicant states that support for amendment may be found paragraphs [00147] - [00148] or the original specification, Figs. 8A and 8B of original drawing. However, it does not appear that paragraphs [00147] – [00148], Figs. 8A and 8B, or any other portions the specification or drawing describe/support “response to the write booster requests at a first time” or “response to the write booster requests at a second time”, as now recited claims. Accordingly, the examiner maintains his position.

Conclusion
The prior art made of record and not relied upon are as follows:
1. 	KIM (US 20130080730 A1).
2. 	Shappir et al. (US 10915394 B1).
3. 	Igahara et al. (US 20190095116 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/          Primary Examiner, Art Unit 2135                                                                                                                                                                                              	August 11, 2022